21 A.3d 1005 (2011)
In re John VENUTI, Respondent.
No. 11-BG-517.
District of Columbia Court of Appeals.
Filed June 23, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, NEBEKER and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order from the Maryland Court of Appeal suspending *1006 respondent for six months, see Attorney Grievance Com'n of Maryland v. Venuti, 418 Md. 593, 17 A.3d 143 (2011), this court's May 13, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent filed his affidavit as required by D.C. Bar R. XI, § 14(g) on May 19, 2011, it is
ORDERED that John Venuti, Esquire is hereby suspended from the practice of law in the District of Columbia for a period of six months, nunc pro tunc to May 19, 2011. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment).